Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

a seal lip positioned on one axial side relative to the seal fixing portion, a lip contact surface with which a lip tip of the seal lip is in sliding contact; and a first axially extending portion disposed radially outward of the seal lip and extending from the one axial side toward the other axial side, wherein the seal member comprises a gutter positioned between the seal fixing portion and the seal lip in an axial direction, wherein the gutter and the seal lip are positioned at different positions in the axial direction, and the first axially extending portion radially faces a whole of the seal lip and a part of the gutter on the one axial side, wherein a communication portion communicating with an outside of the sealing structure is formed between the seal fixing portion and the first axially extending portion, and wherein the communication portion radially faces a part of the gutter on the other axial side.

The limitation “wherein the gutter and the seal lip are positioned at different positions in the axial direction” is interpreted to mean that the gutter and the seal lip do not axially overlap.  If they did axially overlap, then the gutter and the seal lip would occupy the same axial position, and therefore would not meet the claim language.  This interpretation is also supported by paragraph [0071]. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656